EXHIBIT 10.32


 

 
FARMER MAC MORTGAGE
SECURITIES CORPORATION,
As Note Purchaser



NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION,
As Borrower



U.S. BANK NATIONAL ASSOCIATION,
As Collateral Agent



FEDERAL AGRICULTURAL
MORTGAGE CORPORATION,
As Guarantor
 

--------------------------------------------------------------------------------

 
PLEDGE AGREEMENT
 

--------------------------------------------------------------------------------

 
Dated as of March 23, 2009

 

 

--------------------------------------------------------------------------------


 
ARTICLE I
       
Definitions
 
Section 1.01.
Definitions
 
2
       
Section 1.02.
Principles of Construction
 
6
       
ARTICLE II
 
Provisions as to Pledged Collateral
 
Section 2.01.
Holding of Pledged Securities
 
6
       
Section 2.02.
UCC Filings
 
6
       
Section 2.03.
Withdrawal and Substitution of Pledged Collateral
 
7
       
Section 2.04.
[Reserved]
 
7
       
Section 2.05.
Addition of Pledged Collateral
 
7
       
Section 2.06.
Accompanying Documentation
 
7
       
Section 2.07.
Renewal; Extension; Substitution
 
8
       
Section 2.08.
Voting Rights; Interest and Principal
 
8
       
Section 2.09.
Protection of Title; Payment of Taxes; Liens, etc
 
9
       
Section 2.10.
Maintenance of Pledged Collateral
 
10
       
Section 2.11.
Representations, Warranties and Covenants
 
10
       
Section 2.12.
Further Assurances
 
11

 
i

--------------------------------------------------------------------------------


 
ARTICLE III
       
[Reserved]
 
ARTICLE IV
       
Remedies
 
Section 4.01.
Events of Default
 
11
       
Section 4.02.
Remedies upon Default
 
12
       
Section 4.03.
Application of Proceeds
 
14
       
Section 4.04.
Securities Act
 
14
       
ARTICLE V
       
The Collateral Agent
 
Section 5.01.
Certain Duties and Responsibilities
 
15
       
Section 5.02.
Certain Rights of Collateral Agent
 
16
       
Section 5.03.
Money Held by Collateral Agent
 
18
       
Section 5.04.
Compensation and Reimbursement
 
18
       
Section 5.05.
Corporate Collateral Agent Required; Eligibility
 
19
       
Section 5.06.
Resignation and Removal; Appointment of Successor
 
19
       
Section 5.07.
Acceptance of Appointment by Successor
 
20
       
Section 5.08.
Merger, Conversion, Consolidation or Succession to Business
 
20

 
ii

--------------------------------------------------------------------------------


 
ARTICLE VI
       
Miscellaneous
 
Section 6.01.
Notices
 
20
       
Section 6.02.
Waivers; Amendment
 
21
       
Section 6.03.
Successors and Assigns
 
21
       
Section 6.04.
Counterparts; Effectiveness
 
21
       
Section 6.05.
Severability
 
21
       
Section 6.06.
GOVERNING LAW
 
21
       
Section 6.07.
WAIVER OF JURY TRIAL
 
22
       
Section 6.08.
Headings
 
22
       
Section 6.09.
Security Interest Absolute
 
22
       
Section 6.10.
Termination or Release
 
22
       
Section 6.11.
Collateral Agent Appointed Attorney-in-Fact
 
23
       
Schedule I – Additional Criteria for Eligible Securities
   
Schedule II – Addresses for Notices
           
Annex A – Form of Certificate of Pledged Collateral
   

 
iii

--------------------------------------------------------------------------------


 
PLEDGE AGREEMENT, dated as of March 23, 2009, among NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION, a District of Columbia cooperative association
and its successors and assigns (hereinafter called “National Rural”), FARMER MAC
MORTGAGE SECURITIES CORPORATION, (the “Purchaser”), a wholly owned subsidiary of
FEDERAL AGRICULTURAL MORTGAGE CORPORATION, a federally-chartered instrumentality
of the United States and an institution of the Farm Credit System and its
successors and assigns (“Farmer Mac”), U.S. BANK NATIONAL ASSOCIATION, a
national banking association and its successors and assigns (hereinafter called
the “Collateral Agent”), and Farmer Mac, as Guarantor.
 
RECITALS OF NATIONAL RURAL
 
WHEREAS, National Rural may from time to time issue one or more Notes to the
Purchaser, and the Purchaser may purchase such Notes, all upon the terms and
subject to the conditions set forth in the Note Purchase Agreement; and
 
WHEREAS, National Rural is required pursuant to the terms of the Note Purchase
Agreement to pledge certain property to the Collateral Agent for the benefit of
the Control Party to secure National Rural’s obligations on the Notes;
 
NOW, THEREFORE, THIS PLEDGE AGREEMENT WITNESSETH that, to secure the performance
of the certain Obligations contained in the Notes, the Note Purchase Agreement
and herein, National Rural hereby assigns and pledges to the Collateral Agent,
its successors and assigns, for the benefit of the Control Party, and grants to
the Collateral Agent, its successors and assigns, for the benefit of the Control
Party, a security interest in the following (collectively referred to as the
“Pledged Collateral”) as provided in Article II: (a)(i) the Pledged Securities
and the certificates representing the Pledged Securities; (ii) subject to
Section 2.08, all payments of principal or interest, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of, in exchange for, and all other Proceeds received in respect of, the
Pledged Securities pledged hereunder; (iii) subject to Section 2.08, all rights
and privileges of National Rural with respect to the Pledged Securities;
(iv) all Proceeds of any of the foregoing above; that may, on the date hereof or
from time to time hereafter, be subjected to the Lien hereof by National Rural
by delivery, assignment or pledge thereof to the Collateral Agent hereunder and
the Collateral Agent is authorized to receive the same as additional security
hereunder (subject to any reservations, limitations or conditions agreed to in
writing by National Rural and the Control Party respecting the scope or priority
of such security or the use and disposition of such property or the Proceeds
thereof).
 

--------------------------------------------------------------------------------


 
TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Control Party, forever; subject, however, to the terms, covenants and conditions
hereinafter set forth.
 
ARTICLE I
 
Definitions
 
SECTION 1.01.  Definitions.  As used in this Pledge Agreement, the following
terms shall have the following meanings:
 
“Accounting Requirements” shall mean any system of accounts prescribed by a
federal regulatory authority having jurisdiction over the Member or, in the
absence thereof, the requirements of GAAP applicable to businesses similar to
that of the Member.
 
“Allowable Amount” on any date, means with respect to Eligible Securities, the
aggregate principal amount of such Eligible Securities theretofore advanced
thereon which remains unpaid on such date.
 
“Certificate of Pledged Collateral” means a certificate delivered to the
Collateral Agent and the Control Party substantially in the form of Annex A
attached hereto.
 
“Class A Member” means any Class A Member of National Rural as described in
National Rural’s Bylaws currently in effect.
 
“Class B Member” means any Class B Member of National Rural as described in
National Rural’s Bylaws currently in effect.
 
“Collateral Agent” means the Person named as the “Collateral Agent” in the first
paragraph of this instrument.
 
“Control Party” means (i) the Guarantor, so long as no Guarantor Default has
occurred and is continuing, or (ii) the holders of the Notes for so long as a
Guarantor Default has occurred and is continuing.
 
“Control Party Notice” and “Control Party Order” mean, respectively, a written
notice or order signed by any Vice President of the Control Party and delivered
to the Collateral Agent and National Rural.
 
“Control Party Notice of Default” has the meaning given to that term in
Section 4.02.
 
“Depreciation and Amortization Expense” shall mean an amount constituting the
depreciation and amortization of the Member computed pursuant to Accounting
Requirements.
 
2

--------------------------------------------------------------------------------


 
“Eligible Member” means any Class A Member or Class B Member of National Rural
as described in National Rural’s Bylaws currently in effect.


“Eligible Security” means a note or bond of any Eligible Member payable or
registered to, or to the order of, National Rural, (A) in respect of which
(i) the outstanding principal amount under such note or bond, together with the
outstanding principal amount of any other notes or bonds of such Eligible Member
pledged hereunder or pledged to secure any other notes or bonds issued by
National Rural to Farmer Mac or any affiliate or sold by National Rural or any
affiliate to any trust whose beneficial ownership is owned or controlled by
Farmer Mac, does not aggregate more than $35 million, (ii) no default has
occurred in the payment of principal or interest in accordance with the terms of
such note or bond that is continuing beyond the contractual grace period (if
any) provided in such note or bond for such payment and (iii) no “event of
default” as defined in such note or bond (or in any instrument creating a
security interest in favor of National Rural in respect of such note or bond),
shall exist that has resulted in the exercise of any right or remedy described
in such note or bond (or in any such instrument); (B) which is not classified by
National Rural as a non-performing loan under generally accepted accounting
principles in the United States; and (C) which otherwise satisfies the criteria
set forth on Schedule I hereto.
 
“Equity” means the aggregate of the Member's equities and margins computed
pursuant to Accounting Requirements.
 
“Event of Default” has the meaning set forth in Section 4.01.
 
“Facility Rating” means the facility rating assigned by National Rural to an
Eligible Security from time to time in accordance with National Rural's internal
risk rating system.
 
“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.
 
“Guarantor Default” means a default by the Guarantor under its obligations
pursuant to Article IX of the Note Purchase Agreement which is existing and
continuing.
 
“Interest Expense” means an amount constituting the interest expense with
respect to Long-Term Debt of the Member computed pursuant to Accounting
Requirements.
 
“Lien” means any lien, pledge, charge, mortgage, encumbrance, debenture,
hypothecation or other similar security interest attaching to any part of the
Pledged Collateral.
 
“Lien of this Pledge Agreement” or “Lien hereof” means the Lien created by these
presents.
 
3

--------------------------------------------------------------------------------


 
“Long-Term Debt” is determined in accordance with the Uniform System of Accounts
prescribed at the time by RUS or, if such Member is not required to maintain its
accounts in accordance with said Uniform System of Accounts, otherwise
determined in accordance with GAAP.
 
“Member” shall mean any Person who is member of National Rural.
 
“Modified Debt Service Coverage Ratio--Distribution” shall mean the definition
of Coverage Ratio as defined in the Indenture dated October 25, 2007 by and
between National Rural Utilities Cooperative Finance Corporation and U.S. Bank
National Association for the Collateral Trust Bonds.
 
"Modified Debt Service Coverage Ratio--G&T" shall mean the ratio determined as
follows: for any calendar year add (i) Operating Margins, (ii) Non-Operating
Margins--Interest, (iii) Interest Expense, (iv) Depreciation and Amortization
Expense, and (v) cash received in respect of generation and transmission and
other capital credits, and divide the sum so obtained by the sum of all payments
of Principal and Interest Expense required to be made during such calendar year;
provided, however, that in the event that any amount of Long-Term Debt has been
refinanced during such year, the payments of Principal and Interest Expense
required to be made during such year on account of such refinanced amount of
Long-Term Debt shall be based (in lieu of actual payments required to be made on
such refinanced amount of Long-Term Debt) upon the larger of (i) an
annualization of the payments required to be made with respect to the
refinancing debt during the portion of such year such refinancing debt is
outstanding or (ii) the payment of Principal and Interest Expense required to be
made during the following year on account of such refinancing debt.


“National Rural Notice” and “National Rural Order” mean, respectively, a written
notice or order signed in the name of National Rural by either its Chief
Executive Officer or its Chief Financial Officer, and by any Vice President of
National Rural, and delivered to the Collateral Agent and the Control Party.
 
“Non-Operating Margins—Interest” means the amount representing the interest
component of non-operating margins of the Member computed pursuant to Accounting
Requirements.
 
“Note Purchase Agreement” means the Note Purchase Agreement dated the date
hereof between National Rural, the Purchaser and Farmer Mac, as the same may be
amended from time to time in accordance with the terms thereof.
 
“Notes” means the note or notes issued by National Rural to the Purchaser under
the Note Purchase Agreement.
 
“Obligations” means the due and punctual performance of the obligations of
National Rural to make payments of principal, and interest on the Notes.
 
4

--------------------------------------------------------------------------------


 
“Officers’ Certificate” means a certificate signed by any Vice President of
National Rural, and delivered to the Control Party and/or the Collateral Agent,
as applicable.
 
“Operating Margins” means the amount of patronage capital and operating margins
of the Member computed pursuant to Accounting Requirements.
 
“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization or
government or any agency or political subdivision thereof.
 
“Pledge Agreement” means this Pledge Agreement, as originally executed and as it
may from time to time be amended pursuant to the applicable provisions hereof.
 
“Pledged Collateral” has the meaning set forth in the Granting Clause.
 
“Pledged Securities” means at any time the Eligible Securities listed on
Schedule A and/or Schedule B to the Certificate of Pledged Collateral most
recently delivered.
 
“Principal” means the amount of principal billed on account of Long-Term Debt of
the Member computed pursuant to Accounting Requirements.
 
“Proceeds” has the meaning specified in Section 9-102 of the Uniform Commercial
Code.
 
“RUS” mean the Rural Utilities Service of the United States Department of
Agriculture, acting by and through the Administrator of the Rural Utilities
Service, and including any successor agencies or departments.
 
“Total Assets Ratio” means an amount constituting the total assets of the Member
computed pursuant to Accounting Requirements.
 
“Total Capitalization Ratio” means the Total Margins and Equity as a percentage
of the sum of ((1)Total Margins and Equity plus (2) Long Term Debt).
 
“Total Margins and Equity” means the Member’s total margins and equity computed
pursuant to Accounting Requirements.
 
“Uniform Commercial Code” means the Uniform Commercial Code as from time to time
in effect in the District of Columbia.
 
“Vice President” means any vice president of National Rural or Farmer Mac or the
Purchaser, as applicable, whether or not designated by a number or a word or
words added before or after the title “vice president”.
 
5

--------------------------------------------------------------------------------


 
SECTION 1.02.  Other Defined Terms; Principles of Construction.  Capitalized
terms used but not defined in this Pledge Agreement shall have the meanings
given to them in the Note Purchase Agreement.  Unless the context shall
otherwise indicate, the terms defined in Section 1.01 hereof include the plural
as well as the singular and the singular as well as the plural.  The words
“hereafter”, “herein”, “hereof”, “hereto” and “hereunder”, and words of similar
import, refer to this Agreement as a whole.  The descriptive headings of the
various articles and sections of this Agreement were formulated and inserted for
convenience only and shall not be deemed to affect the meaning or construction
of the provisions hereof.
 
ARTICLE II
 
Provisions as to Pledged Collateral
 
SECTION 2.01.  Holding of Pledged Securities.
 
(a)  National Rural shall make available to the Control Party, within forty-five
(45) days of a pledge of the Pledged Securities in connection with an advance
(or for a longer period as National Rural and the Control Party agree), such
back-up information as is reasonably necessary in order to allow the Control
Party to confirm compliance of such Pledged Securities to the requisite criteria
as outlined herein.  Upon receipt of the back-up information, the Control Party
shall have ninety (90) days to object in writing to the inclusion of any item of
the Pledged Securities as part of the Pledged Collateral.  If the Control Party
reasonably determines that any of the Pledged Securities do not meet the
criteria for Eligible Securities, then National Rural shall have forty-five (45)
days in which to provide substitute collateral, and the timeline specified above
for National Rural to make available back-up material and confirmation shall
also apply as to the substituted collateral.
 
(b)  The Collateral Agent, on behalf of the Control Party, shall hold the
Pledged Securities in the name of National Rural (or its nominee), endorsed or
assigned in blank or in favor of the Collateral Agent.  Upon occurrence of an
Event of Default, the Collateral Agent, on behalf of the Control Party, shall
have the right (in its sole and absolute discretion), to the extent a register
is maintained therefor, to register the Pledged Securities in the Collateral
Agent’s own name as pledgee, or in the name of the Collateral Agent’s nominee
(as pledgee or as sub-agent) or to continue to hold the Pledged Securities in
the name of National Rural, endorsed or assigned in blank or in favor of the
Collateral Agent.  Upon cessation of such Event of Default, the Collateral Agent
shall take such action as is necessary to again cause the Pledged Securities to
be registered in the name of National Rural (or its nominee).
 
SECTION 2.02.  UCC Filings.  National Rural shall prepare and file in the proper
Uniform Commercial Code filing office in the District of Columbia (i) on or
prior to the date of the first purchase of a Note under the Note Purchaser
Agreement, a financing statement recording the Collateral Agent’s interest in
the Pledged Collateral; and (ii) from time to time thereafter, continuation
statements or such other filings as are necessary to maintain the perfection of
the Lien hereof on the Pledged Collateral.
 
6

--------------------------------------------------------------------------------


 
SECTION 2.03.  Withdrawal and Substitution of Pledged Collateral.  (a)  Any part
of the Pledged Collateral may be withdrawn by National Rural or substituted for
other Eligible Securities by National Rural and shall be delivered to National
Rural by the Collateral Agent upon National Rural Order at any time and from
time to time, together with any other documents or instruments of transfer or
assignment necessary to reassign to National Rural said Pledged Collateral and
the interest of National Rural, provided the aggregate Allowable Amount of
Pledged Collateral remaining after such withdrawal or substitution shall at
least equal the aggregate principal amount of the Notes outstanding after such
withdrawal or substitution, as shown by the Certificate of Pledged Collateral
furnished to the Collateral Agent pursuant to Subsection (b)(i) of this Section.
 
(b)  Prior to any such withdrawal or substitution, the Collateral Agent shall be
furnished with the following instruments:
 
(i) a Certificate of Pledged Collateral, dated as of the last day of the
calendar month most recently ended at least 10 Business Days prior to such
withdrawal or substitution (or a more recent date, at National Rural’s option),
showing that immediately after such withdrawal or substitution the requirements
of Subsection (a) of this Section will be satisfied; and
 
(ii) an Officers’ Certificate certifying that no Event of Default has occurred
which has not been remedied.
 
Upon any such withdrawal or substitution, National Rural shall deliver any
Eligible Securities to be substituted and the Collateral Agent shall execute any
instruments of transfer or assignment specified in a National Rural Order as
necessary to vest in National Rural any part of the Pledged Collateral
withdrawn.
 
In case an Event of Default shall have occurred and be continuing, National
Rural shall not withdraw or substitute any part of the Pledged Collateral.
 
SECTION 2.04.  [Reserved.]
 
SECTION 2.05.  Addition of Pledged Collateral.  At any time, National Rural may
pledge additional Eligible Securities under this Pledge Agreement by delivering
such Pledged Collateral to the Collateral Agent, accompanied by a Certificate of
Pledged Collateral specifying such additional collateral and dated as of the
last day of the calendar month most recently ended at least 10 Business Days
prior thereto (or a more recent date at National Rural’s option).
 
SECTION 2.06.  Accompanying Documentation.  Where Eligible Securities are
delivered to the Collateral Agent under Section 2.01, 2.03 or Section 2.05, such
securities shall be accompanied by the appropriate instruments of transfer
executed in blank and in a form satisfactory to the Collateral Agent and by such
other instruments and documents as the Collateral Agent may reasonably
request.  All other property delivered to the Collateral Agent under Section
2.01, 2.03 or Section 2.05 and comprising part of the Pledged Collateral shall
be accompanied by proper instruments of assignment duly executed by National
Rural and such other instruments or documents as the Collateral Agent may
reasonably request.
 
7

--------------------------------------------------------------------------------


 
SECTION 2.07.  Renewal; Extension; Substitution.  Unless and until an Event of
Default shall have occurred and be continuing, National Rural may at any time
renew or extend, subject to the Lien of this Pledge Agreement, any Pledged
Security upon any terms or may accept in place of and in substitution for any
such Pledged  Security, another Eligible Security or Securities of the same
issuer or of any successor thereto for at least the same unpaid principal
amount, all as evidenced by a National Rural Order delivered to the Collateral
Agent; provided, however, that in case of any substitution, Eligible Securities
substituted as aforesaid shall be subject to the Lien of this Pledge Agreement
as part of the Pledged Collateral and be held in the same manner as those for
which they shall be substituted, and in the case of each substituted Eligible
Security National Rural shall provide an Officers’ Certificate certifying to the
Collateral Agent that such substituted security satisfies the requirements of
this Section.  So long as no Event of Default shall have occurred and be
continuing, the Collateral Agent, upon National Rural Order stating that no
Event of Default shall have occurred and be continuing, shall execute any
consent to any such renewal, extension or substitution as shall be specified in
such National Rural Order.
 
SECTION 2.08.  Voting Rights; Interest and Principal.  (a)  Unless and until an
Event of Default has occurred and is continuing, and the Control Party delivers
to the Collateral Agent a Control Party Notice of Default suspending National
Rural’s rights under this clause:
 
(i) National Rural shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof provided that such rights and powers shall not be exercised in any
manner inconsistent with the terms of the Note Purchase Agreement or this Pledge
Agreement.
 
(ii) The Collateral Agent shall execute and deliver to National Rural, or cause
to be executed and delivered to National Rural, all such proxies, powers of
attorney and other instruments as National Rural may reasonably request for the
purpose of enabling National Rural to exercise the voting and/or consensual
rights and powers it is entitled to exercise pursuant to subparagraph (i) above.
 
(iii) National Rural shall be entitled to receive and retain any and all
interest, principal and other distributions paid on or distributed in respect of
the Pledged Securities; provided that any non-cash interest, principal or other
distributions that would constitute Pledged Securities if pledged hereunder, and
received in exchange for Pledged Securities or any part thereof pledged
hereunder, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer of
Pledged Securities may be a party or otherwise, shall be and become part of the
Pledged Collateral, and, if received by National Rural, shall not be commingled
by National Rural with any of its other funds or property but shall be held
separate and apart therefrom, shall be held in trust for the benefit of the
Collateral Agent and shall be forthwith delivered to the Collateral Agent in the
same form as so received (with any necessary endorsement).
 
8

--------------------------------------------------------------------------------


 
(b)  If an Event of Default shall have occurred and be continuing, then, to the
extent such rights are suspended by the applicable Control Party Notice of
Default, all rights of National Rural to interest, principal or other
distributions that National Rural is authorized to receive pursuant to
paragraph (a)(iii) of this Section 2.08 shall cease, and all such suspended
rights shall thereupon become vested in the Collateral Agent, which shall have
the sole and exclusive right and authority to receive and retain such interest,
principal or other distributions.  All interest, principal or other
distributions received by National Rural contrary to the provisions of this
Section 2.08 shall be held in trust for the benefit of the Collateral Agent,
shall be segregated from other property or funds of National Rural and shall be
forthwith delivered to the Collateral Agent in the same form as so received
(with any necessary endorsement).  Any and all money and other property paid
over to or received by the Collateral Agent pursuant to the provisions of this
paragraph (b) shall be retained by the Collateral Agent in an account to be
established by the Collateral Agent upon receipt of such money or other property
and shall be applied in accordance with the provisions of Section 4.03 to the
fullest extent permitted by applicable law.  After all Events of Default have
ceased, the Collateral Agent shall promptly repay to National Rural (without
interest) all interest, principal or other distributions that National Rural
would otherwise be permitted to retain pursuant to the terms of paragraph
(a)(iii) of this Section 2.08 and that remain in such account.
 
(c)  If an Event of Default shall have occurred and be continuing, then, to the
extent such rights are suspended by the applicable Control Party Notice of
Default, all rights of National Rural to exercise the voting and consensual
rights and powers it is entitled to exercise pursuant to paragraph (a)(i) of
this Section 2.08, and the obligations of the Collateral Agent under
paragraph (a)(ii) of this Section 2.08, shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to exercise such voting and consensual rights and
powers; provided that the Collateral Agent shall have the right from time to
time during the existence of such Event of Default to permit National Rural to
exercise such rights and powers.
 
SECTION 2.09.  Protection of Title; Payment of Taxes; Liens, etc.  National
Rural will:
 
(i) duly and promptly pay and discharge, or cause to be paid and discharged,
before they become delinquent, all taxes, assessments, governmental and other
charges lawfully levied, assessed or imposed upon or against any of the Pledged
Collateral, including the income or profits therefrom and the interests of the
Collateral Agent in such Pledged Collateral;
 
9

--------------------------------------------------------------------------------


 
(ii) duly observe and conform to all valid requirements of any governmental
authority imposed upon National Rural relative to any of the Pledged Collateral,
and all covenants, terms and conditions under or upon which any part thereof is
held;
 
(iii) cause to be paid and discharged all lawful claims (including, without
limitation, income taxes) which, if unpaid, might become a lien or charge upon
Pledged Collateral; and
 
(iv) do all things and take all actions necessary to keep the Lien of this
Pledge Agreement a first and prior lien upon the Pledged Collateral and protect
its title to the Pledged Collateral against loss by reason of any foreclosure or
other proceeding to enforce any lien prior to or pari passu with the Lien of
this Pledge Agreement.
 
Nothing contained in this Section shall require the payment of any such tax,
assessment, claim, lien or charge or the compliance with any such requirement so
long as the validity, application or amount thereof shall be contested in good
faith; provided, however, that National Rural shall have set aside on its books
such reserves (segregated to the extent required by generally accepted
accounting principles) as shall be deemed adequate with respect thereto as
determined by the Board of Directors of National Rural (or a committee thereof).
 
SECTION 2.10.  Maintenance of Pledged Collateral.  National Rural shall cause
the Allowable Amount of Pledged Collateral held by the Collateral Agent at all
times to be not less than 100% of the aggregate principal amount of the Notes
outstanding.
 
SECTION 2.11.  Representations, Warranties and Covenants.  National Rural
represents, warrants and covenants to the Collateral Agent, for the benefit of
the Control Party, that from the time that Pledged Collateral is pledged
hereunder, and for so long as such Pledged Collateral is required to remain
pledged:
 
(a) except for the Lien hereof and any Lien consented to in writing by Farmer
Mac or the Control Party, National Rural (i) is and will continue to be the
direct owner, beneficially and of record, of the Pledged Securities from time to
time pledged hereunder, (ii) holds and will continue to hold the same free and
clear of all Liens, other than Liens created by this Pledge Agreement,
(iii) will make no assignment, pledge, hypothecation or transfer of, or create
or permit to exist any security interest in or other Lien on, the Pledged
Collateral, other than Liens created by this Pledge Agreement and (iv) will
defend its title or interest thereto or therein against any and all Liens (other
than the Lien created by this Pledge Agreement), however arising, of all Persons
whomsoever;
 
10

--------------------------------------------------------------------------------


 
(b) except for restrictions and limitations imposed by the Note Purchase
Agreement or securities laws generally, the Pledged Securities are and will
continue to be freely transferable and assignable, and none of the Pledged
Securities are or will be subject to any restriction of any nature that might
prohibit, impair, delay or otherwise affect the pledge of such Pledged
Securities hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;
 
(c) National Rural has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;
 
(d) no consent or approval of any governmental authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);
 
(e) by virtue of the execution and delivery by National Rural of this Pledge
Agreement, when any Pledged Securities are delivered to the Collateral Agent in
accordance with this Pledge Agreement, the Collateral Agent will obtain a legal
and valid Lien upon and security interest in such Pledged Securities as security
for the payment and performance of the Obligations; and
 
(f) the Allowable Amount of Pledged Collateral from Class B Members does not
constitute more than 20% of the aggregate amount of any notes or bonds: (1)
pledged hereunder; (2) pledged to secure any other notes or bonds issued by
National Rural or any affiliate to Farmer Mac or any affiliate; (3) sold by
National Rural or any affiliate to Farmer Mac or any affiliate; or (4) sold to
any trust whose beneficial ownership is owned or controlled by Farmer Mac or an
affiliate.
 
SECTION 2.12.  Further Assurances.  National Rural will execute and deliver, or
cause to be executed and delivered, all such additional instruments and do, or
cause to be done, all such additional acts as (a) may be necessary or proper,
consistent with the Granting Clause hereof, to carry out the purposes of this
Pledge Agreement and to make subject to the Lien hereof any property intended so
to be subject or (b) may be necessary or proper to transfer to any successor the
estate, powers, instruments and funds held hereunder and to confirm the Lien of
this Pledge Agreement.  National Rural will also cause to be filed, registered
or recorded any instruments of conveyance, transfer, assignment or further
assurance in all offices in which such filing, registering or recording is
necessary to the validity thereof or to give notice thereof.
 
ARTICLE III
 
[Reserved]
 
ARTICLE IV
 
Remedies
 
SECTION 4.01.  Events of Default.  “Event of Default”, wherever used herein,
means any “Event of Default” as defined in Section 7.01(a) of the Note Purchase
Agreement, provided that, for the purposes of this Pledge Agreement:
 
11

--------------------------------------------------------------------------------


 
(a) the Collateral Agent shall not be required to recognize that an Event of
Default exists before such time as the Collateral Agent receives a Control Party
Notice or National Rural Notice stating that an Event of Default exists and
specifying the particulars of such default in reasonable detail; and
 
(b) the Collateral Agent shall not be required to recognize that an Event of
Default has ceased until (i) such time as the Collateral Agent receives a
Control Party Notice stipulating that such event has ceased to exist; or (ii) 30
days after receipt by the Collateral Agent of a National Rural Notice
stipulating that such event has ceased to exist, provided that the Collateral
Agent does not receive a Control Party Notice within such timeframe disputing
the cessation of such Event of Default, and further provided that no additional
Control Party Notice of Default shall have been received in respect of any other
subsisting Event(s) of Default.  Upon receipt of any National Rural Notice under
subparagraph (ii) of this Subsection, the Collateral Agent shall provide a copy
of such National Rural Notice to the Control Party.
 
SECTION 4.02.  Remedies upon Default.  If an Event of Default shall have
occurred and be continuing, the Control Party may issue a notice (a “Control
Party Notice of Default”), which may be combined with the notice provided under
Section 4.01(b), suspending the rights of National Rural under Section 2.08 in
part without suspending all such rights (as specified by the Control Party in
its sole and absolute discretion) without waiving or otherwise affecting the
Control Party’s rights to give additional Control Party Notices of Default from
time to time suspending other rights under Section 2.08 so long as an Event of
Default has occurred and is continuing.  Subject to paragraph (b) of this
Section 4.02, upon cessation of an Event of Default, all rights of National
Rural suspended under the applicable Control Party Notice of Default shall
revest in National Rural.
 
(a)  Upon the occurrence of an Event of Default, the Collateral Agent shall, for
the benefit and at the direction of the Control Party, have the right to
exercise any and all rights afforded to a secured party under the Uniform
Commercial Code or other applicable law.  Without limiting the generality of the
foregoing, National Rural agrees that the Collateral Agent shall have the right,
but only if so instructed by a the Control Party Order and subject to the
requirements of applicable law and the Collateral Agent’s right (in its sole and
absolute discretion) to receive indemnification or other reasonable assurances
that its costs and expenses in connection therewith will be paid, to sell or
otherwise dispose of all or any part of the Pledged Collateral at a public or
private sale or at any broker’s board or on any securities exchange, for cash,
upon credit or for future delivery as the Collateral Agent shall deem
appropriate.  The Collateral Agent shall be authorized at any such sale of
securities (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers to Persons who will represent and agree that they are
purchasing the Pledged Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and upon consummation of any
such sale the Collateral Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Pledged Collateral so
sold.  Each such purchaser at any sale of Pledged Collateral shall hold the
property sold absolutely, free from any claim or right on the part of National
Rural, and National Rural hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which National Rural now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.
 
12

--------------------------------------------------------------------------------


 
(b)  The Collateral Agent shall give National Rural 10 days’ written notice
(which National Rural agrees is reasonable notice within the meaning of
Section 9-611 of the Uniform Commercial Code or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of Pledged
Collateral.  Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange.  Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such
sale.  At any such sale, the Pledged Collateral, or portion thereof, to be sold
may be sold in one lot as an entirety or in separate parcels, as the Collateral
Agent may (in its sole and absolute discretion) determine.  The Collateral Agent
shall not be obligated to make any sale of any Pledged Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Pledged Collateral shall have been given.  The Collateral Agent may, without
notice or publication, adjourn any public or private sale or cause the same to
be adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned.  In case any sale of all or any part of the
Pledged Collateral is made on credit or for future delivery, the Pledged
Collateral so sold may be retained by the Collateral Agent until the sale price
is paid by the purchaser or purchasers thereof, but the Collateral Agent shall
not incur any liability in case any such purchaser or purchasers shall fail to
take up and pay for the Pledged Collateral so sold and, in case of any such
failure, such Pledged Collateral may be sold again upon like notice.  At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Pledge Agreement, the Control Party may bid for or purchase, free (to the extent
permitted by law) from any right of redemption, stay, valuation or appraisal on
the part of National Rural (all said rights being also hereby waived and
released to the extent permitted by law), the Pledged Collateral or any part
thereof offered for sale and may make payment on account thereof by using any
claim then due and payable to the Control Party from National Rural as a credit
against the purchase price, and the Control Party may, upon compliance with the
terms of sale, hold, retain and dispose of such property without further
accountability to Pledged Collateral therefor.  For purposes hereof, a written
agreement to purchase the Pledged Collateral or any portion thereof shall be
treated as a sale thereof; the Collateral Agent shall be free to carry out such
sale pursuant to such agreement and National Rural shall not be entitled to the
return of the Pledged Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Collateral Agent shall have entered into
such an agreement all Events of Default shall have been remedied and the
Obligations paid in full.  As an alternative to exercising the power of sale
herein conferred upon it, the Collateral Agent may proceed by a suit or suits at
law or in equity to foreclose this Pledge Agreement and to sell the Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver.  Any sale pursuant to the provisions of this Section 4.02 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the Uniform Commercial Code or its equivalent in other
jurisdictions.
 
13

--------------------------------------------------------------------------------


 
SECTION 4.03.  Application of Proceeds.  The Collateral Agent shall apply the
proceeds of any collection or sale of Pledged Collateral, including any Pledged
Collateral consisting of cash, as follows to the fullest extent permitted by
applicable law:
 
FIRST, to the payment of all reasonable costs and expenses incurred by the
Collateral Agent in connection with or reasonably related or reasonably
incidental to such collection or sale or otherwise in connection with or related
or incidental to this Pledge Agreement or any of the Obligations, including all
court costs and the reasonable fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Collateral Agent (in its sole
discretion) hereunder on behalf of National Rural and any other reasonable costs
or expenses incurred in connection with the exercise of any right or remedy
hereunder;
 
SECOND, to the payment to the Control Party in full of the Obligations; such
payment to be for an amount certified in a Control Party Notice delivered to the
Collateral Agent as being the amount due and owing to the Control Party under
the Obligations; and
 
THIRD, to National Rural, its successors or assigns, or as a court of competent
jurisdiction may otherwise direct.
 
Upon any sale of the Pledged Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Pledged Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.
 
SECTION 4.04.  Securities Act.  In view of the position of National Rural in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder.  National Rural
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same.  Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect.  National Rural recognizes that in light of such restrictions and
limitations the Collateral Agent may, with respect to any sale of the Pledged
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Collateral for their own account, for investment, and not
with a view to the distribution or resale thereof.  National Rural acknowledges
and agrees that in light of such restrictions and limitations, the Collateral
Agent, in its sole and absolute discretion (a) may proceed to make such a sale
whether or not a registration statement for the purpose of registering such
Pledged Collateral or part thereof shall have been filed under the Federal
Securities Laws and (b) may approach and negotiate with a single potential
purchaser to effect such sale.  National Rural acknowledges and agrees that any
such sale might result in prices and other terms less favorable to the seller
than if such sale were a public sale without such restrictions.  In the event of
any such sale, the Collateral Agent shall incur no responsibility or liability
for selling all or any part of the Pledged Collateral at a price that the
Collateral Agent, in its sole and absolute discretion, may in good faith deem
reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached.  The provisions of this Section 4.04 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.
 
14

--------------------------------------------------------------------------------


 
ARTICLE V
 
The Collateral Agent
 
SECTION 5.01.  Certain Duties and Responsibilities.  (a)  At all times under
this Pledge Agreement:
 
(i) the Collateral Agent undertakes to perform such duties and only such duties
as are specifically set forth in this Pledge Agreement, and no implied covenants
or obligations shall be read into this Pledge Agreement against the Collateral
Agent; and
 
(ii) in the absence of bad faith on its part, the Collateral Agent may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Collateral Agent and substantially conforming to the requirements of this Pledge
Agreement; but in the case of any such certificates or opinions which by any
provision hereof are specifically required to be furnished to the Collateral
Agent the Collateral Agent shall be under a duty to examine the same to
determine whether or not they substantially conform to the requirements of this
Pledge Agreement.
 
15

--------------------------------------------------------------------------------


 
(b)  No provision of this Pledge Agreement shall be construed to relieve the
Collateral Agent from liability for its own grossly negligent action, its own
grossly negligent failure to act, or its own willful misconduct, except that:
 
(i) this Subsection shall not be construed to limit the effect of Subsection (a)
of this Section;
 
(ii) the Collateral Agent shall not be liable for any error of judgment made in
good faith, unless it shall be proved that the Collateral Agent was grossly
negligent in ascertaining the pertinent facts; and
 
(iii) no provision of this Pledge Agreement shall require the Collateral Agent
to expend or risk its own funds or otherwise incur any financial liability in
the performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it.
 
(c)  Whether or not therein expressly so provided, every provision of this
Pledge Agreement relating to the conduct or affecting the liability of or
affording protection to the Collateral Agent shall be subject to the provisions
of this Section.
 
SECTION 5.02.  Certain Rights of Collateral Agent.  Except as otherwise provided
in Section 5.01:
 
(a) the Collateral Agent may rely and shall be protected in acting or refraining
from acting upon any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture or other
paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties;
 
(b) any request or direction of National Rural mentioned herein shall be
sufficiently evidenced by a National Rural Notice or National Rural Order;
 
(c) any request or direction of the Control Party mentioned herein shall be
sufficiently evidenced by a Control Party Notice or Control Party Order;
 
(d) whenever in the administration of this Pledge Agreement the Collateral Agent
shall deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Collateral Agent (unless other
evidence be herein specifically prescribed) may, in the absence of bad faith on
its part, rely upon an Officers’ Certificate in the case of National Rural, and
a certificate signed by any Vice President of the Control Party in the case of
the Control Party;
 
(e) the Collateral Agent may consult with counsel and the advice of such counsel
shall be full and complete authorization and protection in respect of any action
taken, suffered or omitted by it hereunder in good faith and in reliance
thereon;
 
16

--------------------------------------------------------------------------------


 
(f) the Collateral Agent shall be under no obligation to exercise any of the
rights or powers vested in it by this Pledge Agreement at the request or
direction of either National Rural or the Control Party pursuant to this Pledge
Agreement, unless such party shall have offered to the Collateral Agent
reasonable security or indemnity against the costs, expenses and liabilities
which might be incurred by it in compliance with such request or direction;
 
(g) the Collateral Agent shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture or
other paper or document, or to recompute, verify, reclassify or recalculate any
information contained therein, but the Collateral Agent, in its sole and
absolute discretion, may make such further inquiry or investigation into such
facts or matters as it may see fit, and, if the Collateral Agent shall determine
to make such further inquiry or investigation, it shall be entitled to examine
the books, records and premises of National Rural, personally or by agent or
attorney;
 
(h) the Collateral Agent may execute any of the powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys and the
Collateral Agent shall not be responsible for any misconduct or negligence on
the part of any agent or attorney appointed with due care by it hereunder;
 
(i) unless explicitly stated herein to the contrary, the Collateral Agent shall
have no duty to inquire as to the performance of National Rural’s covenants
herein.  In addition, the Collateral Agent shall not be deemed to have knowledge
of any Event of Default unless the Collateral Agent has received a Control Party
Notice in accordance with Section 4.01(a), and shall not be deemed to have
knowledge of the cessation of the same until such time as it receives a National
Rural Notice in accordance with Section 4.01(b); and
 
(j) unless explicitly stated herein to the contrary, the Collateral Agent shall
have no obligation to take any action with respect to any Event of Default until
it has received a Control Party Notice applicable to such event in accordance
with Section 4.01(a), and the Collateral Agent shall have no liability for any
action or inaction taken, suffered or omitted in respect of any such event by it
prior to such time as the applicable Control Party Notice is
delivered.  Similarly, the Collateral Agent shall have no obligation to take any
action with respect to the cessation of an Event of Default until it has
received a National Rural Notice applicable to such event in accordance in
accordance with Section 4.01(b), and the Collateral Agent shall have no
liability for any action or inaction taken, suffered or omitted in respect of
any such event by it prior to such time as the applicable National Rural Notice
is delivered.
 
17

--------------------------------------------------------------------------------


 
SECTION 5.03.  Money Held by Collateral Agent.  Money held by the Collateral
Agent hereunder need not be segregated from other funds except to the extent
required by law.  The Collateral Agent shall have no liability to pay interest
on or (except as expressly provided herein) invest any such moneys.
 
SECTION 5.04.  Compensation and Reimbursement.  (a)   National Rural agrees:
 
(i) to pay to the Collateral Agent from time to time such reasonable
compensation for all services rendered by it hereunder as shall have been set
forth in an agreement signed by National Rural;
 
(ii) except as otherwise expressly provided herein, to reimburse the Collateral
Agent upon its request for all reasonable expenses, out-of-pocket costs,
disbursements and advances incurred or made by the Collateral Agent in
accordance with any provision of this Pledge Agreement (including the reasonable
compensation and the expenses and disbursements of its agents and counsel),
except to the extent any such expense, disbursement or advance may be
attributable to its gross negligence or bad faith; and
 
(iii) to indemnify the Collateral Agent for, and to defend and hold it harmless
against, any loss, liability or expense incurred without gross negligence or bad
faith on its part, arising out of or in connection with the acceptance or
administration of this Pledge Agreement or the performance of its duties
hereunder, including the costs and expenses of defending itself against any
claim or liability in connection with the exercise or performance of any of its
powers or duties hereunder, except to the extent such loss, liability or expense
may be attributable to its gross negligence or bad faith; provided, however,
that National Rural shall have no liability under this clause for any settlement
of any litigation or other dispute effected without the prior written consent of
National Rural (such consent not to be unreasonably withheld).
 
(b)  Any such amounts payable as provided hereunder shall be additional
Obligations secured by the Lien hereof.  The provisions of this Section 5.04
shall remain operative and in full force and effect regardless of the
termination of this Pledge Agreement or the Note Purchase Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Pledge Agreement or the Note Purchase Agreement, or any investigation made
by or on behalf of the Collateral Agent or the Control Party.  All amounts due
under this Section 5.04 shall be payable on written demand therefor.
 
18

--------------------------------------------------------------------------------


 
SECTION 5.05.  Corporate Collateral Agent Required; Eligibility.  There shall at
all times be a Collateral Agent hereunder which shall be a corporation or
association organized and doing business under the laws of the United States of
America or of any State, authorized under such laws to exercise corporate trust
powers, having a combined capital and surplus of at least $50,000,000, subject
to supervision or examination by Federal or State authority.  If such
corporation publishes reports of condition at least annually, pursuant to law or
to the requirements of the aforesaid supervising or examining authority, then
for the purposes of this Section, the combined capital and surplus of such
corporation shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published.  Neither National Rural nor
any Person directly or indirectly controlling, controlled by or under common
control with National Rural shall serve as Collateral Agent hereunder.  If at
any time the Collateral Agent shall cease to be eligible in accordance with the
provisions of this Section, it shall resign immediately in the manner and with
the effect hereinafter specified in this Article.
 
SECTION 5.06.  Resignation and Removal; Appointment of Successor.  (a)  No
resignation or removal of the Collateral Agent and no appointment of a successor
Collateral Agent pursuant to this Article shall become effective until the
acceptance of appointment by the successor Collateral Agent under Section 5.07.
 
(b)  The Collateral Agent may resign at any time by giving written notice
thereof to National Rural.  If an instrument of acceptance by a successor
Collateral Agent shall not have been delivered to the Collateral Agent within 30
days after the giving of such notice of resignation, the resigning Collateral
Agent may petition any court of competent jurisdiction for the appointment of a
successor Collateral Agent.
 
(c)  If at any time:
 
(i) except if an Event of Default has occurred and is continuing, National
Rural, in its sole and absolute discretion, elects to remove the Collateral
Agent; or
 
(ii) the Collateral Agent shall cease to be eligible under Section 5.05 or shall
become incapable of acting or shall be adjudged a bankrupt or insolvent or a
receiver of the Collateral Agent or of its property shall be appointed or any
public officer shall take charge or control of the Collateral Agent or of its
property or affairs for the purpose of rehabilitation, conservation or
liquidation,
 
then, in any such case, National Rural may remove the Collateral Agent by
delivery of a National Rural Order to that effect.
 
(d)  If the Collateral Agent shall resign, be removed or become incapable of
acting, or if a vacancy shall occur in the office of Collateral Agent for any
cause, National Rural shall promptly appoint a successor Collateral Agent by
delivering a National Rural Notice to the retiring Collateral Agent, the
successor Collateral Agent and the Control Party to such effect.
 
19

--------------------------------------------------------------------------------


 
SECTION 5.07.  Acceptance of Appointment by Successor.  Every successor
Collateral Agent appointed hereunder shall execute, acknowledge and deliver to
National Rural, the Control Party and to the retiring Collateral Agent an
instrument accepting such appointment, and thereupon the resignation or removal
of the retiring Collateral Agent shall become effective and such successor
Collateral Agent, without any further act, deed or conveyance, shall become
vested with all the rights, powers, trusts and duties of the retiring Collateral
Agent; but, on request of National Rural, the Control Party or the successor
Collateral Agent, such retiring Collateral Agent shall, upon payment of its
charges, execute and deliver an instrument transferring to such successor
Collateral Agent all the rights, powers and trusts of the retiring Collateral
Agent, and shall duly assign, transfer and deliver to such successor Collateral
Agent all property and money held by such retiring Collateral Agent hereunder,
subject nevertheless to its Lien, if any, provided for in Section 5.04.  Upon
request of any such successor Collateral Agent, National Rural shall execute any
and all instruments for more fully and certainly vesting in and confirming to
such successor Collateral Agent all such rights, powers and trusts.
 
No successor Collateral Agent shall accept its appointment unless at the time of
such acceptance such successor Collateral Agent shall be eligible under
Section 5.05 hereof.
 
SECTION 5.08.  Merger, Conversion, Consolidation or Succession to Business.  Any
corporation into which the Collateral Agent may be merged or converted or with
which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which the Collateral Agent shall be a party, or
any corporation succeeding to all or substantially all of the corporate trust
business of the Collateral Agent, shall be the successor of the Collateral Agent
hereunder, provided such corporation shall be eligible under Section 5.05 hereof
without the execution or filing of any paper or any further act on the part of
any of the parties hereto.
 
ARTICLE VI
 
Miscellaneous
 
SECTION 6.01.  Notices.  All notices and other communications hereunder to be
made to any party shall be in writing and shall be addressed as specified in
Schedule II attached hereto as appropriate.  The address, telephone number, or
facsimile number for any party may be changed at any time and from time to time
upon written notice given by such changing party to the other parties hereto. A
properly addressed notice or other communication shall be deemed to have been
delivered at the time it is sent by facsimile (fax) transmission to the party or
parties to which it is given.
 
(a)  All National Rural Notices and National Rural Orders delivered to the
Collateral Agent shall be contemporaneously copied to the Control Party by
National Rural; all Control Party Notices and Control Party Orders delivered to
the Collateral Agent shall be contemporaneously copied by Farmer Mac to National
Rural; and all Collateral Agent notices delivered to either National Rural or
Farmer Mac shall be contemporaneously copied to the other such party by the
Collateral Agent.
 
20

--------------------------------------------------------------------------------


 
SECTION 6.02.  Waivers; Amendment.  (a)  No failure or delay by a party in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of each party hereunder are cumulative
and are not exclusive of any rights or remedies that such party would otherwise
have.  No waiver of any provision of this Pledge Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section 6.02, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  No notice or demand on any party in any case shall entitle any
party to any other or further notice or demand in similar or other
circumstances.
 
(b)  Neither this Pledge Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by National Rural, the Collateral Agent, the Purchaser and Farmer
Mac.
 
SECTION 6.03.  Successors and Assigns.  Whenever in this Pledge Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of National Rural, the Collateral Agent, the Purchaser, the
Control Party or Farmer Mac that are contained in this Pledge Agreement shall
bind and inure to the benefit of their respective successors and assigns.
 
SECTION 6.04.  Counterparts; Effectiveness.  This Pledge Agreement may be
executed in counterparts, each of which shall constitute an original but all of
which when taken together shall constitute a single contract.  Delivery of an
executed signature page to this Pledge Agreement by facsimile transmission shall
be as effective as delivery of a manually signed counterpart of this Pledge
Agreement.
 
SECTION 6.05.  Severability.  Any provision of this Pledge Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
 
SECTION 6.06.  GOVERNING LAW.  THIS PLEDGE AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE UNITED STATES OF
AMERICA, TO THE EXTENT APPLICABLE, AND OTHERWISE THE LAWS OF THE STATE OF NEW
YORK.
 
21

--------------------------------------------------------------------------------


 
SECTION 6.07.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS PLEDGE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS PLEDGE AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.07.
 
SECTION 6.08.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this Pledge
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Pledge Agreement.
 
SECTION 6.09.  Security Interest Absolute.  All rights of the Collateral Agent
and/or the Control Party hereunder, the grant of a security interest in the
Pledged Collateral and all obligations of National Rural hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Note Purchase Agreement, any Note, any agreement with
respect to any of the Obligations or any other agreement or instrument relating
to any of the foregoing, (b) any change in the time, manner or place of payment
of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Note Purchase
Agreement, any Note or any other agreement or instrument, (c) any exchange,
release or non-perfection of any Lien on other collateral, or any release or
amendment or waiver of or consent under or departure from any guarantee,
securing or guaranteeing all or any of the Obligations, or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, National Rural in respect of the Obligations or this Pledge
Agreement.
 
SECTION 6.10.  Termination or Release.  (a)  This Pledge Agreement shall
terminate on the date when the Obligations have been indefeasibly paid in full,
and at such time the Lien hereof shall be released.
 
(b)  Upon any withdrawal, substitution or other disposal by National Rural of
any Pledged Collateral that is permitted by the terms of this Pledge Agreement,
or upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Pledged Collateral, the Lien hereof securing such
Pledged Collateral shall be automatically released.
 
(c)  In connection with any termination or release pursuant to paragraph (a) or
(b) the Collateral Agent shall deliver to National Rural the Pledged Collateral
and shall execute and deliver to National Rural, at National Rural’s expense,
all documents that National Rural shall reasonably request to evidence such
termination or release.  Any execution and delivery of documents pursuant to
this Section 6.10 shall be without recourse to or warranty by the Collateral
Agent.
 
22

--------------------------------------------------------------------------------


 
SECTION 6.11.  Collateral Agent Appointed Attorney-in-Fact.  National Rural
hereby appoints the Collateral Agent the attorney-in-fact of National Rural for
the purpose of, upon the occurrence and during the continuance of an Event of
Default, carrying out the provisions of this Pledge Agreement with respect to
the Pledged Collateral and taking any action and executing any instrument that
the Collateral Agent may deem necessary or advisable to accomplish the purposes
hereof, which appointment is irrevocable and coupled with an interest but is
subject nevertheless to the terms and conditions of this Pledge
Agreement.  Without limiting the generality of the foregoing, the Collateral
Agent shall have the right, upon the occurrence and during the continuance of an
Event of Default, with full power of substitution either in the Collateral
Agent’s name or in the name of National Rural (a) to receive, endorse, assign
and/or deliver any and all notes, acceptances, checks, drafts, money orders or
other evidences of payment relating to the Pledged Collateral or any part
thereof; (b) to demand, collect, receive payment of, give receipt for and give
discharges and releases of all or any of the Pledged Collateral; (c) to commence
and prosecute any and all suits, actions or proceedings at law or in equity in
any court of competent jurisdiction to collect or otherwise realize on all or
any of the Pledged Collateral or to enforce any rights in respect of any Pledged
Collateral; (d) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Pledged Collateral; (e) to
notify, or to require National Rural to notify, obligors under Pledged
Securities to make payment directly to the Collateral Agent; and (f) subject to
the second sentence of Section 4.02(a), to use, sell, assign, transfer, pledge,
make any agreement with respect to or otherwise deal with all or any of the
Pledged Collateral, and to do all other acts and things necessary to carry out
the purposes of this Pledge Agreement, as fully and completely as though the
Collateral Agent were the absolute owner of the Pledged Collateral for all
purposes; provided that nothing herein contained shall be construed as requiring
or obligating the Collateral Agent to make any commitment or to make any inquiry
as to the nature or sufficiency of any payment received by the Collateral Agent,
or to present or file any claim or notice, or to take any action with respect to
the Pledged Collateral or any part thereof or the moneys due or to become due in
respect thereof or any property covered thereby.  The Collateral Agent and the
Control Party shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to
National Rural for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct.
 
[SIGNATURE PAGE FOLLOWS]

 
23

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
duly executed, all as of the day and year first above written.
 
FARMER MAC MORTGAGE
SECURITIES CORPORATION,
     
by
         
Name:
   
Title:
 

 
FEDERAL AGRICULTURAL
MORTGAGE CORPORATION,
     
by
         
Name:
   
Title:
 

 
NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION,
     
By
         
Name:
   
Title:
 

 
U.S. BANK NATIONAL ASSOCIATION,
     
By
         
Name:                        
   
Title:
 

 

--------------------------------------------------------------------------------


 
SCHEDULE I
TO
PLEDGE AGREEMENT

 
ADDITIONAL CRITERIA FOR ELIGIBLE SECURITIES1


Criteria for Eligible Security of Class A Eligible Member:  Each Class A
Eligible Member must satisfy the following criteria only on the date of the
pledge of such Eligible Security:


 
·
Long-Term Debt to Net Utility Plant Ratio, as the average ratio of the most
recent three full calendar years for which financial information is available,
does not exceed 90%.



 
·
Modified Debt Service Coverage Ratio--Distribution, as the average ratio of the
most recent three full calendar years for which financial information is
available, is greater than or equal to 1.35.



 
·
Equity to Total Assets Ratio, as the average ratio of the most recent three full
calendar years for which financial information is available, is greater than or
equal to 20%.



 
·
The Eligible Security has a Facility Rating by National Rural of “4.9” or lower.



Criteria for Eligible Security of Class B Eligible Member:  Each Class B
Eligible Member must satisfy the following criteria only on the date of the
pledge of such Eligible Security:


 
·
Equity to Total Capitalization Ratio, as the average ratio of the most recent
three full calendar years for which financial information is available, is
greater than or equal to 25%.



 
·
Modified Debt Service Coverage Ratio--G&T, as the average ratio of the most
recent three full calendar years for which financial information is available,
is greater than or equal to 1.10.



 
·
Equity to Total Assets Ratio, as the average ratio of the most recent three full
calendar years for which financial information is available, is greater than or
equal to 10%.



 
·
The Eligible Security has a Facility Rating by National Rural of “4.9” or lower.

 

--------------------------------------------------------------------------------

1 The criteria set forth on this Schedule I shall be required to be satisfied
only as of the date of pledge of (1) any Pledged Securities that is being
pledged for a new advance or (2) any Pledged Securities that is being pledged
for an existing advance which is in substitution of, or in addition to, existing
collateral, and such criteria shall not be required to be satisfied with respect
to Eligible Securities after such date.
 

--------------------------------------------------------------------------------


 
SCHEDULE II
TO
PLEDGE AGREEMENT
 
Addresses for Notices
 
The addresses referred to in Section 6.01 hereof, for purposes of delivering
communications and notices, are as follows:
 
If to the Purchaser or Farmer Mac:
 
Federal Agricultural Mortgage Corporation
1133 21st Street N.W., Suite 600
Washington, DC 20036
Fax:  202-872-7713
Attention: Timothy L. Buzby, Vice President/Controller


If to Farmer Mac:
 
Federal Agricultural Mortgage Corporation
1133 21st Street, N.W., Suite 600
Washington, DC 20036
Fax:  202-872-7713
Attention of: Timothy L. Buzby, Vice President/Controller

 
With a copy to:
 
Federal Agricultural Mortgage Corporation
1133 21st Street, N.W., Suite 600
Washington, DC 20036
Fax:  202-872-7713
Attention of: Jerome G. Oslick, Vice President - General Counsel
 
If to National Rural:
 
National Rural Utilities Cooperative Finance Corporation
2201 Cooperative Way
Herndon, VA 20171-3025
Telephone:  703-709-6718
Fax:  703-709-6779
Attention of: Steven L. Lilly, Senior Vice President &
                                               Chief Financial Officer
 

--------------------------------------------------------------------------------


 
SCHEDULE II
TO
PLEDGE AGREEMENT
 
With a copy to:


National Rural Utilities Cooperative Finance Corporation
2201 Cooperative Way
Herndon, VA 20171-3025
Telephone:  703-709-6712
Fax:  703-709-6811
Attention of: John J. List, Esq., Senior Vice President &
                                               General Counsel
If to the Collateral Agent:
 
U.S. Bank National Association
100 Wall Street
Suite 1600
New York, NY 10005-3701
Telephone:  (212) 361-2893
Fax:  (212) 509-3384
Attention of: Beverly A. Freeney
 
2

--------------------------------------------------------------------------------


 
ANNEX A
TO
PLEDGE AGREEMENT

 
NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION
 
PLEDGE AGREEMENT DATED AS OF MARCH 23, 2009
 
CERTIFICATE OF PLEDGED COLLATERAL FILED WITH
U.S. BANK NATIONAL ASSOCIATION, Collateral Agent
 
________________, Chief Executive Officer (or Chief Financial Officer or
Controller) and ____________________, Vice-President, respectively, of National
Rural Utilities Cooperative Finance Corporation, hereby certify to the Control
Party and the Collateral Agent under the above-mentioned Pledge Agreement as
amended to the date hereof (herein called the “Pledge Agreement”) as follows:
 
1.
 
The Allowable Amount of Pledged Collateral certified hereby, remaining on
deposit with the Collateral Agent, as shown on Schedule A hereto, is
  $                  
2.
 
The Allowable Amount of Pledged Collateral certified hereby, being deposited as
shown on Schedule B hereto, is
  $                  
3.
 
The aggregate principal amount of the Note(s) outstanding at the date hereof is
  $                  
4.
 
The aggregate amount, if any, of the Note(s) to be issued on the basis of this
Certificate is
  $                  
5.
 
The sum of amounts in items 3 and 4 is
  $                  
6.
 
The aggregate amount by which the Allowable Amount of Pledged Collateral exceeds
the aggregate principal amount of the Note(s) outstanding (item 1 plus 2 and
minus 5) is
  $                   7.   The Allowable Amount of Pledged Collateral which is
included in items 1 and  2 above from Class B Eligible Members does not
constitute more than 20% of the aggregate amount of any notes or bonds: (1)
pledged hereunder; (2) pledged to secure any other notes or bonds issued by
National Rural or any affiliate to Farmer Mac or any affiliate; (3) sold by
National Rural or any affiliate to Farmer Mac or any affiliate; or (4) sold to
any trust whose beneficial ownership is owned or controlled by Farmer Mac or an
affiliate.        

 

--------------------------------------------------------------------------------


 
ANNEX A
TO
PLEDGE AGREEMENT


8.
 
To the knowledge of the undersigned, each Eligible Security from Class A
Eligible Member the Allowable Amount of which is included in item 2 satisfies
the following criteria on the date of this Certificate:  (1) Long-Term Debt to
Net Utility Plant Ratio, as the average ratio of the most recent three full
calendar years for which financial information is available, does not exceed
90%; (2) Modified Debt Service Coverage Ratio--Distribution, as the average
ratio of the most recent three full calendar years for which financial
information is available, is greater than or equal to 1.35; (3) Equity to Total
Assets Ratio, as the average ratio of the most recent three full calendar years
for which financial information is available, is greater than or equal to 20%;
and (4) the Eligible Security has a Facility Rating by National Rural of “4.9”
or lower.
                     
9.
 
To the knowledge of the undersigned, each Eligible Security from Class B
Eligible Member the Allowable Amount of which is included in item 2 satisfies
the following criteria on the date of this Certificate:  (1) Equity to Total
Capitalization Ratio, as the average ratio of the most recent three full
calendar years for which financial information is available, is greater than or
equal to 25%; (2) Modified Debt Service Coverage Ratio--G&T, as the average
ratio of the most recent three full calendar years for which financial
information is available, is greater than or equal to 1.10; (3) Equity to Total
Assets Ratio, as the average ratio of the most recent three full calendar years
for which financial information is available, is greater than or equal to 10%;
and (4) the Eligible Security has a Facility Rating by National Rural of “4.9”
or lower.
                     
10.
 
So far as is known to the undersigned, no Event of Default exists.
       

 

--------------------------------------------------------------------------------


 
ANNEX A
TO
PLEDGE AGREEMENT


All terms which are defined in the Pledge Agreement are used herein as so
defined.

 
Dated:  _____________________
 

_______________________________________   
_______________________________________   
OF NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION

 

--------------------------------------------------------------------------------


 
ANNEX A
TO
PLEDGE AGREEMENT
 
PLEDGED SECURITIES ON DEPOSIT
 
SCHEDULE A TO OFFICERS’ CERTIFICATE
DATED


Eligible Securities
 
Name of Issuer
 
Allowable Amount (Item 1)
Pledged Securities
(Here List Securities)
       

 

--------------------------------------------------------------------------------


 
ANNEX A
TO
PLEDGE AGREEMENT

 
PLEDGED SECURITIES BEING DEPOSITED
 
SCHEDULE B TO OFFICERS’ CERTIFICATE
DATED


Eligible Securities
 
Name of Issuer
 
Allowable Amount (Item 2)
Pledged Securities
(Here List Securities)
       




--------------------------------------------------------------------------------


 